DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered. Claims 1-13 and 15-19 are pending, of which claims 1 and 4 are currently amended. Claim 14 is cancelled. No new matter has been added.
In view of the amendment, the previous rejection under 35 USC 103 is withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0365839 (Kawate) in view of in view of US 2011/0076547 A1 (Shin) and US 2010/0297484 A1 (Kim).

    PNG
    media_image1.png
    223
    411
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    290
    434
    media_image2.png
    Greyscale

Regarding claims 1-8, 10, 15 and 17-19, Kawate discloses a rechargeable battery 1 comprising an electrode assembly 20 [0033] comprising a first electrode (positive electrode sheet 21) and a second electrode (negative electrode sheet 22) [0035] configured with an electrode plate (positive electrode metal foil 24 and positive active material layers 25, negative electrode metal foil 26 and negative active material layers 27) [0037], [0038] and an electrode uncoated region (positive electrode current collecting tab 28, negative electrode current collecting tab 29) [0039], a case 10 for receiving the electrode assembly 20 [0033] and including an opening 11a, a cap assembly (lid 12) combined with the case (case body 11) to seal the opening 11a [0034], and current collecting members (current collectors 60A, 60B) electrically connected to the respective electrode uncoated regions 28, 29 of the electrode assembly 20 [0046], the current collecting members 60A, 60B including a first current collecting plate (swaged portions 62A, 62B) and a planar second current collecting plate (welded portions 61A, 61B) connected to a first end of the first current collecting plate 62A, 62B along a length 
With respect to claim 1 and dependents thereof, the stepped portions 64A, 64B between the welded portions 61A, 61B and the swaged portions 62A, 62B [0057] are considered to be a part of the claimed first current collecting plate, specifically, the first end thereof, such that the planar second current collecting plate 61A, 61B is directly connected with a first end 64A, 64B of the first current collecting plate 62A, 62B along a length direction of the current collecting member 60A, 60B. With respect to claim 4 and dependents thereof, the stepped portions 64A, 64B are considered to be a wrinkle portion between the first current collecting plate 62A, 62B and the second current collecting plate 61A, 61B, such that the second current collecting plate 61A, 61B is directly connected to the wrinkle portion 64A, 64B along a length direction that crosses the width direction. See Fig. 7.

Kawate does not disclose that the current collecting member has a plurality of holes or a groove or a slit. Kim however teaches providing a collector plate 620 with a plurality of slits 625 that block or reduce laser heat which is generated during laser welding so that laser heat can be focused to increase the efficiency of laser welding and make the coupling of the collector plate to the electrode assembly more reliable [0104], [0106]. See Figs. 14, 15. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the current collecting member of Kawate with a plurality of holes (including a groove and/or a slit), as in Kim, with the reasonable expectation of increasing the efficiency of laser welding to make the coupling of the current collecting member and electrode assembly more reliable. The particular configuration of the holes is not critical, and it would have been obvious to one of ordinary skill In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In Gardner v. TEC Syst., Inc., 725 F.2d 13, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)38, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claims 9 and 16, Kawate does not specifically teach that the first end 64A, 64B of the first current collecting plate 62A, 62B connected with the second current collecting plate 61A, 61B is narrower than the second current collecting plate 61A, 61B, however, the claimed relative dimensions nevertheless would have been obvious to one of ordinary skill in the art as an obvious matter of design choice that would not have changed the performance of the prior art battery. See MPEP 2144.04 IV. A. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Regarding claim 11, Kawate further discloses that the electrode assembly 20 is spirally wound with respect to a winding axis A and inserted into the case 11 in a direction (vertical direction) parallel to the winding axis A [0035]. See Figs. 2, 3. See also Figs. 1B, 1D of Shin, 
Regarding claim 12, Kawate further discloses that the electrode uncoated region 28 of the first electrode 21 and the electrode uncoated region 29 of the second electrode 22 include a first uncoated region 28c, 29c protruding toward the cap assembly 12 from the electrode plate 24/25, 26/27 and a second uncoated region 28d, 29d having a first side bent from the first uncoated region 28c, 29c and contacting the current collecting member 60A, 60B [0069]. See Fig. 16.
Regarding claim 13, although Kawate does not explicitly teach that the second uncoated region of the first electrode assembly and the second uncoated region of the second electrode assembly are bent in opposite directions to face each other, the claimed arrangement nevertheless would have been obvious to one or ordinary skill in the art as a matter of design choice, particularly because Kawate specifically contemplates modifying the bending of the uncoated regions 28, 29 [0050], [0084].

Response to Arguments
Applicant’s arguments filed 10/06/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HMM/
/Maria Laios/Primary Examiner, Art Unit 1727